724 S.E.2d 922 (2012)
STATE
v.
Felipe Alfaro RICO.
No. 529A11-2.
Supreme Court of North Carolina.
April 23, 2012.
Daniel R. Pollitt, Assistant Appellate Defender, for Rico, Felipe Alfaro.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Ernie Lee, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 19th of April 2012 by Defendant-Appellee:
"Motion Allowed by order of the Court in conference, this the 23rd of April 2012."
*923 Defendant-Appellee shall have up to and including the 23rd day of May 2012 to file and serve his/her brief with this Court.